DETAILED ACTION
WITHDRAWN OBJECTIONS
1.	The objection to Claim 6, of record on page 2 of the previous Action, is withdrawn.

WITHDRAWN REJECTIONS
2.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claims 1 — 5 and 7 as being unpatentable over Yoon
et al (U.S. Patent Application Publication No. 2014/0235761 A1) as evidenced by Yamada et al
(U.S. Patent Application Publication No. 2002/0149035 A1), of record on page 2 of the previous Action, is withdrawn.
	

4.          The 35 U.S.C. 103(a) rejection of Claim 6 as being unpatentable over Yoon et al (U.S.
Patent Application Publication No. 2014/0235761 A1) as evidenced by Yamada et al (U.S.
Patent Application Publication No. 2002/0149035 A1) in view of Li et al (Carbohydrate
Polymers), of record on page 2 of the previous Action, is withdrawn.


5.             The 35 U.S.C. 103(a) rejection of Claims 9 — 12 as being unpatentable over Yoon et al (U.S. Patent Application Publication No. 2014/0235761 A1) as evidenced by Yamada et al (U.S. Patent Application Publication No. 2002/0149035 A1) in view of Crowther et al (U.S. Patent


NEW REJECTIONS
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A biomass comprising a second polyolefin – based resin, wax, inorganic filler or surfactant is not disclosed in the original specification.

Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 1 – 3, 6 – 9, and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Katsube (JP 2000 – 225638; English translation) in view of Ogawa et al (JP 2002 – 363432; English translation). 
With regard to Claim 1 – 3, Katsube discloses a bioplastic film that is a sheet (paragraph 0047)  comprising a composition comprising 40 to 89 weight percent of a polyethylene resin, 10 to 55 weight percent of a cellulose powder, 0.5 to 13 weight percent of a wax, and 0 to 25 weight percent of an inorganic filler (paragraph 0008) that is calcium carbonate (paragraph 0018). Katsube does not disclose that calcium carbonate is a dessicant but Yamada et al disclose that calcium carbonate is a dessicant (paragraph 0045 of Yamada et al). Katsube also does not teach cellulosic material that is wheat bran having a water content of 1 weight percent to 10 weight percent. However, Ogawa et al teach using a wheat bran having a water content of less than 10 weight percent for the purpose of obtaining increased strength (paragraph 0014). It would have been obvious for one of ordinary skill in the art to provide for wheat bran, therefore a biomass consisting of wheat bran, having a water content of less than 10 weight percent, in order to obtain increased strength as taught by Ogawa et al. Although the disclosed ranges of water content and amount of dessicant are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. Although the disclosed range of amount of cellulose powder is not identical to the clamed range, and does not overlap the claimed range, the disclosed range would be sufficiently close to the claimed range that one of ordinary skill in the art would have 
With regard to Claim 5, a combination of polyethylenes is disclosed (paragraph 0042 of Katsube) and a surfactant (paragraph 0013).
With regard to Claim 7, silica is not disclosed. However, a filler that is known in the art is disclosed, including glass (paragraph 0018 of Katsube). It would have been obvious for one of ordinary skill in the art to provide, alternatively, for a different filler comprising silicon dioxide, such as silica gel, as glass is disclosed.

	
	

10.         Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Katsube (JP 2000 – 225638; English translation) in view of Ogawa et al (JP 2002 – 363432; English translation) and further in view of Li et al (Carbohydrate Polymers).
            Katsube and Ogawa et al discloses a film as discussed above. A size of 21 m is disclosed (paragraph 0030 of Ogawa et al). Katsube and Ogawa et al fail to disclose the claimed polydispersity index.
             Li et al teach wheat bran having a polydispersity index of 1.65 for the purpose of
obtaining a broad Mw distribution (page 412, second column, lines 1 — 12).
              It therefore would have been obvious for one of ordinary skill in the art to provide for a
polydispersity index of 1.65 in order to obtain a broad Mw distribution as taught by Li et al.

— 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsube (JP 2000-225638; English translation) in view of Ogawa et al (JP 2002-363432; English translation) and further in view of in view of Crowther et al (U.S. Patent Application Publication No. 2012/0101242 A1).
                 Katsube and Ogawa et al disclose a film as discussed above. With regard to Claim 9, Katsube and Ogawa et al fail to disclose a bubble film.
                 Crowther et al teach a bubble film (paragraph 0181) comprising polyethylene for the
purpose of obtaining improved performance (paragraph 0203).
                  It therefore would have been obvious for one ordinary skill in the art to provide for
bubble film in order to provide for improved performance as taught by Crowther et al.
                   With regard to Claim 10, a multi — layer bubble film is taught by Crowther et al
(paragraph 0181). A bubble film product that is a laminate of the bubble film and a
subsidiary material is therefore disclosed.
                    With regard to Claim 11, the subsidiary material is therefore a film.
                    With regard to Claim 12, packaging is taught by Crowther et al (paragraph 0197).

ANSWERS TO APPLICANT’S ARGUMENTS
12.       Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 3, 5 – 7 and 9 – 12.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782